          Case 1:19-cr-00291-LAP Document 254 Filed 05/23/21 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                        888 GRAND CONCOURSE, SUITE 1H
                                                        BRONX, NEW YORK 10451
                                                        (718) 293-4900 • FAX (718) 618-0140
                                                        www.klugerlawfirm.com

                                                        May 23, 2021 The request to modify the
                                                                     conditions of pretrial
                                                                     release to permit the travel
                                                                     referenced below is GRANTED.
By ECF
The Honorable Loretta A. Preska                                         SO ORDERED.
United States District Judge
Southern District of New York                                           Dated:           May 24, 2021
500 Pearl Street                                                                         New York, New York
New York, New York 10007

                        Re: United States v. Temitope Omotayo           _____________________________
                        19 Cr. 291 (LAP)                                LORETTA A. PRESKA, U.S.D.J.

Dear Judge Preska,

       I hope this letter finds the Court well. Bail in this matter was set on April 25, 2019
(Pitman, MJ). As a condition of his bail, Mr. Omotayo’s travel was restricted to the Southern,
Eastern, and Northern Districts of New York. The defense writes now seeking a temporary
modification of the travel conditions.

        Mr. Omotoyo respectfully seeks permission to travel to Indiana to visit with close family
and attend a family function. He hopes to leave on Wednesday, May 26, 2021 and return on
Tuesday, June 1, 2021. During this period, he will be staying at his cousin’s home located at
9049 Cardinal Flower Court, Indianapolis, Indiana.1

        AUSA Daniel Wolf and Pretrial Services Officer Courtney DeFeo take no position with
respect to this request.

        Thank you for the Court’s consideration.

                                                        Respectfully Submitted,

                                                        /s/ Matthew J. Kluger
                                                        Matthew J. Kluger, Esq.

1 The defense notes that Mr. Omotoyo made a similar request at this time last year and traveled to and
from Indianapolis without incident.
       Case 1:19-cr-00291-LAP Document 254 Filed 05/23/21 Page 2 of 2




cc:   AUSA Daniel Wolf
      Pretrial Services Officer Courtney DeFeo
